Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 16 recites “a server” twice (Lines 5 and 8).  It is indefinite whether the claim is referring to two different servers or a single server, or if it is merely a drafting error.  Claim 17 is dependent on claim 16 and does not cure this deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanase (US 2020/0290198).

34, 36).

As to claim 2, Yanase further discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: determining a third motion based on a position of the virtual character in the virtual space, wherein the plurality of motions comprises the third motion [0052].

As to claim 3, Yanase further discloses the robot according to claim 2, wherein the third motion is a movement toward a position in the actual space corresponding to the position of the virtual character in the virtual space [0052].

As to claim 4, Yanase further discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for: Determining a third motion based on an operation of the virtual character, wherein the plurality of motions comprises the third motion [0097-0114].

As to claim 5, Yanase further discloses the robot according to claim 4, wherein the third motion is an action imitating the operation of the virtual character [0097-0114].


As to claim 9, Yanase further discloses the robot according to claim 1, wherein the processor is configured to execute the instructions for determining the second motion based on a determined emotion of the robot (Fig. 5, “EMOTION”).

As to claim 10, Yanase further discloses the robot according to claim 9, wherein the processor is configured to execute the instructions for adjusting the emotion of the robot in response to execution of the second motion [0092].

As to claim 11, Yanase further discloses the robot according to claim 1, wherein the processor is configured to select the motion of the first motion in response to the first motion satisfying a predetermined condition [0073-0076].

As to claim 12, Yanase further discloses the robot according to claim 1, wherein the processor is configured to select the motion of the second motion in response to the first motion failing to satisfy a predetermined condition ([0077]; “negative attitude” of user interpreted as failure to satisfy the predetermined condition of “positive attitude”).

As to claim 13, Yanase further discloses the robot according to claim 1, wherein the processor is configured to select both the first motion and the second motion ([0039]; “in combination according to an external input in the real world and an event that occurs in the virtual world”).



As to claim 16, Yanase discloses a robot control system comprising: a user terminal (12), wherein the user terminal comprises: a transmitter configured to transmit an action order from a virtual character [0089]; a server (10), wherein the server comprises: a receiver configured to receive information from the user terminal [0021]; a server, wherein the server comprises: a server processor configured to control the virtual character in a virtual space [0036]; a forwarding transmitter configured to forward the action order; and a robot (20), wherein the robot comprises: a sensor configured to receive environment information relating to an actual space [0024-0025], a receiver configured to receive the action order from the forwarding transmitter [0021], a non-transitory computer readable medium configured to store instructions, and a processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions for: determining a first motion of the robot based on the environment information [0073-0076]; heteronomously determining a second motion of the robot based on the action order [0079]; selecting a motion from a plurality of motions comprising the first motion and the second motion [0080]; and a drive mechanism configured to execute the selected motion (Fig. 3; 34, 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanase, in view of Guerin et al. (US 9,643,314).

“smartphone” is interpreted to implicitly include a camera).  However, it is silent with respect to augmented reality functions of the user terminal to control the robot.  Guerin teaches the commonly-known fact of the art that both augmented reality and virtual reality fall under the more general concept of “immersive virtual environments” (col 3, line 1-15) that are both meant to make interaction with robots more flexible by combining digital information in a more intuitive manner with a physical system (col 5, line 1-7).  Thus, it would have been obvious to one of ordinary skill in the art to provide Yanase with Guerin in order to improve Yanase with the additional feature of augmented reality for at least the purpose of providing the user with additional control options to choose from while still retaining the core functionality of controlling a real-world robot with a virtual character. 

As to claim 19, Yanase further discloses the user terminal according to claim 18, further comprising a receiver configured to receive the position of the virtual character in the virtual space [0052].

As to claim 20, Yanase further discloses the user terminal according to claim 18, wherein the display is configured to adjust an appearance of the virtual character during transmission of the action order to the robot [0092].

Allowable Subject Matter
Claims 7, 8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664